NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ZACKERY ANTONIO DENEGALL,                )
DOC #366840,                             )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D16-3955
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )


Opinion filed April 5, 2019.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Lee Adam Cohen of Cohen Law, P.A.,
Lakeland, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.